Citation Nr: 1604024	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  12-25 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969, including service in the Republic of Vietnam.  He died in August 2009.  The appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which denied service connection for the cause of the Veteran's death.  Jurisdiction over this case was subsequently transferred to the St. Petersburg, Florida RO.

The appellant presented testimony at a personal hearing before a Veterans Law Judge in September 2015.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In November 2015, the Board sent a letter to the appellant, which explained that the Veterans Law Judge who presided over her hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  The appellant was advised that she had 30 days from the date of the letter to respond, and if she did not respond, the Board would assume that she did not want another hearing.  The appellant has not responded to request another hearing.  Thus, the Board will proceed with the matter on appeal.


FINDINGS OF FACT

1.  The Veteran died in August 2009; the immediate cause of death was metastatic renal cell cancer.

2.  The Veteran is presumed to have been exposed to herbicides while in service.

3.  At the time of the Veteran's death, service connection was not in effect for any disability.

4.  Resolving all doubt in the appellant's favor, the Veteran's presumed exposure to herbicides caused his fatal metastatic renal cell carcinoma.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the Veteran's exposure to herbicides during military service caused his fatal metastatic renal cell carcinoma.

In order to establish service connection for the cause of a veteran's death, the medical evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2015).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

An August 2009 certificate of death record reflects that the Veteran died in August 2009 and lists the immediate cause of death as metastatic renal cell cancer.  Service connection was not in effect for any disability during his lifetime.

The Veteran's service treatment records are negative for any finding of kidney cancer or tumors.  In addition, post-service private treatment records reflect that metastatic clear cell carcinoma originating from renal cell carcinoma was diagnosed in December 2002.  To this end, the presumptive provisions of 38 C.F.R. § 3.309(a) are not for application because his cancer first manifested many years after separation from service.

The Veteran's service personnel records confirm his service in the Republic of Vietnam from August 1966 to August 1967.  Therefore, he is presumed to have been exposed to herbicides, including Agent Orange.  Such exposure satisfies the element of an in-service injury required to establish service connection.

Turning to the question of nexus between the Veteran's cause of death and the presumed herbicide exposure, the Board notes that renal cell carcinoma is not a disease for which service connection is available on a presumptive basis due to herbicide exposure.  38 C.F.R. § 3.309(e).  However, presumptions aside, service connection for a disability due to herbicide exposure on a direct basis must also be considered.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999) (the principles set forth in Combee, which concerned exposure to radiation, are equally applicable in cases involving herbicide exposure to establish direct causation).  

In an October 2010 letter (received in April 2012), a radiation oncologist who had treated the Veteran on several occasions reported that the Veteran had no family history of renal cell carcinoma and no smoking history.  Dr. R. K. then opined that, because of these factors, the renal cell carcinoma "was most likely associated with Agent Orange exposure, with Agent Orange being the causative factor."  The Board notes that private treatment records associated with the claims file document the Veteran's reports that he was a lifetime non-smoker.  

Additionally, in September 2015, the appellant submitted a May 15, 2011 News Release from the American Urological Association titled "Agent Orange Linked to Renal Cancer."  The report discusses how "new data from researchers at the Veterans Affairs Medical Center in Shreveport, LA, indicates that there may be a connection between veterans' in-country exposure and subsequent development of renal cancer."

There is no competent medical opinion of record against a nexus.  Thus, with resolution of reasonable doubt in the appellant's favor, the Board concludes that the Veteran's presumed exposure to herbicides caused his fatal metastatic renal cell carcinoma.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, service connection for the cause of the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


